      Case 1:21-cv-00008-TSK Document 1-1 Filed 01/21/21 Page 1 of 23 PageID #: 5


    IN THE CIIaCUIT C®URT ®]F                         gIARRIS®N                  C®UNTY, WEST YIRG}iNIA

                                  CIVIL CASE INF®RIVIATI®N STATE1VdEENT
                                   (Civil Cases Other than Doniestic 12elatioans)
I. CASE STYLE:                                                      Case No.         a0 _ C- 213 -3
Plaintiff(s)                                                        .Iaadge:         MATlSN
Robert Joseph Johnson
                                                            Plantiff's Phone: (304) 441-8186


vs.                                                       Days to
Defendant(s)                                              Answer        Type of Serviee
Osmose Utilities Services, Inc.                              30         Secretary of State by counsel
Name
209 West Washington Street                               YDefendant's Phone:
Street Address
Charleston, WV 25302
City, State, Zip Code

II. TYI'E ®IH' CASE:
    ❑✓ General Civil                                                             ❑    Adoption
    ❑ Mass Litigation [.4s defined in T.C.R. 26.04(a)]                           ❑    Administrative Agency Appeal
       ❑ Asbestos                                                                ❑    Civil Appeal from Magistrate Court
       ❑ FELA Asbestos                                                           ❑    Miscellaneous Civil Petition
       ❑ Other:                                                                  ❑    Mental Hygiene
    ❑ Habeas Corpus/Other Extraordinary Writ                                     ❑    Guardianship
    ❑ Other:                                                                     ❑    Medical Malpractice

III. JUIZY I)EIVIAND: ✓❑ Yes ❑ No CASE WILL BE READY FOR TRIAL BY (Montb/Year):                           11 / 2021

IV. D® Y®U OR ANY     ;IF YES, PLEASE SPECIFY:
    ®E ~.'®UIa CLIENTS; ❑ Wheelchair accessible hearing room and other facilites
    012 WITNESSES     ; ❑ Reader or other auxiliary aid for the visually impaired
    IN THIIS CASE     ; ❑ Interpreter or other auxiliary aid for the deaf and hard of hearing
    REQUIRE SPECIAL
                      ' ❑ Spokesperson or other auxiliary aid for the speech impaired
    ACC®N1VIODATBONS?
                      ; ❑ Foreign language interpreter-specify language:                                              -,    -
    ❑ Yes ❑✓ No         ❑ Other:                                                                                           ~ YE

                                                                                                                      -     -_~
Attorney Name: Eric M.        hurst                                      Representing:
Firm: HAYHURST LAW. PLLC                                                 ❑✓ Plaintiff            ❑ Defendant'
Address: 34 Commerce Drive, Suite 203, Morgantown, WV 26501              ❑     Cross-Defendant ❑ Cross-Complainant
Telephone: (304) 212-7099                                                ❑     3rd-Party Plaintiff ❑ 3rd-Party Defendant
❑    Proceeding Without an Attorney

Original and     2      copies of complaint enclose
Dated:  U / /~a / 2 6 76                Sign:
SCA-C-i®®: Civil Case gnfornlation Statement                                                     Revision Date: 4/2020

                                                                                                        EXHIBIT A
 Case 1:21-cv-00008-TSK Document 1-1 Filed 01/21/21 Page 2 of 23 PageID #: 6



                                               SUMMONS

         IN THE CIRCUIT COURT OF HARRISON COUNTY, WEST VIRGINIA

ROBERT JOSEPH JOHNSON

                Plaintiff,

V.                                                        CIVIL ACTION NO.:           aO- C- a 73-3
                                                          HONORABLE: Jvl ArisN
OSMOSE UTILTIES SERVICES, INC.,
a Gerogia Corporation, and
JUSTIN PAGE, individually,

                Defendants.

TO:      OSMOSE UTILITIES SERVICES, INC.,                                              ~ r>•D
         c/o CORPORATION SERVICE COMPANY                                               ~<       ì`~
                                                                                                  ,,   .C_'~ ~
         209 WEST WASHINGTON STREET
         CHARLESTON, WV 25302                                                          ~~       ~      ca ~
                                                                                       c~V                ~
         IN THE NAME OF THE STATE OF WEST VIRGINIA, you are hereby Su*ohed4d rkQuired

to serve upon Eric M. Hayhurst, PlaintifPs attorney, whose address is 34 Commerce Dr., Ste. 203,

Morgantown, WV 26501, an answer, including any related counterclaim you may have, to the Complaint

filed against you, along with the "Plaintiffs First Set of Interrogatories and Requests for Production

of Documents Directed to Defendant Osmose Utilities Services, Inc.," in the above-styled civil action,

a true copy of which is herewith delivered to you. You are required to serve your answer to the Complaint

within thirty (30) days after service of this Summons upon you, exclusive of the day of service. If you fail

to do so, judgment by default will be taken against you for the relief demanded in the Complaint, and you
will be thereafter barred from asserting in another action any claim you may have which must be asserted

by counterclaim in the above-styled civil action. The attached discovery requests contain the information

about when and how your responses to those requests may be made.


Dated:    / j 20 202a                                (~~,
                                                 Clerk of Court

                                                 By:   Vw, ,C&,h

                                                                                                EXHIBIT A
Case 1:21-cv-00008-TSK Document 1-1 Filed 01/21/21 Page 3 of 23 PageID #: 7




        IloT THE CIRCIJIT C®ITRT ®F HARRISOIV COUNTY, WEST VIRGIloTIA

R®BERT J®SEPH J®HNS®N,

               Piaintiff,

V.                                                     CIVII., AC'I'I®N NO.: ,? 0- C- a7.3 -3
                                                       I3[®N®RABLE:       MArisH

OSM®SE ITTILTgES SERVICES, INC.,
a Georgfa Corporation.

               Y➢efendant.

                                         CO1bdPI.AIlVT

       Now comes the Plaintiff, Robert Jo$eph Johnson, by and through his counsel, Eric M.

Hayhurst, Esq. of Hayhurst Law PLLC, and states as follows for his Complaint:

                                              I'arties

       1.      The Plaintiff, Robert Joseph Johnson ("Mr. Johnson"), is a resident of

Independence, Preston County, West Virginia.

       2.      Upon information and belief, Defendant Osmose Utility Services, Inc. ("Osmose"),

is a Georgia Corporation, with its principal place of business in Peachtree, Georgia and conducting

business in Harrison County, West Virginia.

                                     Jurisdiction and Vennne

       3.      This Court has jurisdiction over this matter and the parties as the PlaintifP is a

resident of West Virginia and the Defendant transacts business in this state and/or caused tortious

injury pursuant to YVest Virginia Code §56-3-33 and the amount in controversy exceeds the
                                                                  ,
jurisdictional limit in YVest Virginia Code §51-2-2.

       4.      Pursuant to West Virginia Code §56-1-1, Harrison County, West Virginia is the

                                                 1




                                                                                        EXHIBIT A
 Case 1:21-cv-00008-TSK Document 1-1 Filed 01/21/21 Page 4 of 23 PageID #: 8




appropriate venue for this action as, upon information and belief, the Defendant transacts business

in the County.

                                      &'ac4s and Background

       5.        Plaintiff incorporates by reference all preceding allegations contained within this

Complaint.

       6.        On or about January 15, 2020, Plaintiff was employed by the Defendant.

       7.        On or about that date, Plaintiff was injured while in the course and scope of his

employment, at a utility worksite in or near Oklahoma, Pennsylvania.

       8.        Subsequently, the Plaintiff attempted to file and/or did file a claim with Defendant

Osmose's workers' compensation insurance carrier.

       9.        On January 24, 2020, Plaintiff was terminated from his employment with

Defendant Osmose by employees/agents of Defendant Osmose.

       10.       Plaintiff was a satisfactory employee who, at all times, performed his dutios in

accordance with Defendant's reasonable expectations.

                                          Count I
                 Wroangful Dascharge — Wmrkers' Conapeansation IDascraminatYonn

        11.      Plaintiff incorporates the allegations in all preceding paragraphs by reference and

as if alleged fully herein.

        12.      Defendant's actions in terminating Plaintiff, and/or failing to retain/reinstate or

transfer Plaintiff, were motivated, either in whole or in part, by Plaintiff's receipt of, or attempt to

receive, benefits under the West Virginia Workers' Compensation Act, W.Va. Code § 23-1-1, et

seg., and are, therefore, in violation of W.Va. Code § 23-5a-1.


                                                   2




                                                                                            EXHIBIT A
 Case 1:21-cv-00008-TSK Document 1-1 Filed 01/21/21 Page 5 of 23 PageID #: 9




       13.     As direct and proximate result of the Defendant's actions, Plaintiff has suffered and

will continue to suffer lost wages and benefits in an amount to be determined by the jury.

       14.     As a direct and proximate result of the Defendant's actions, Plaintiff is entitled to

damages for indignity, embarrassment and humiliation in an amount to be determine by the jury.

       15.     Defendant's actions were willful, wanton and/or undertaken with reckless disregard

andlor reckless indifference to the rights of the Plaintiff entitling the Plaintiff to punitive damages

in an amount to be determined by the jury.


                                             C®unt lI
       Dasability Dnserianinata®n iaa Violatiogn of the West Virginaa Hannaaan itights Act
                                 (W.Va. C®de 5-11-1, et seq.)

       16.     Plaintiff incorporates the preceding Paragraphs of this Complaint, as if fully

restated below.

       17.     At all times relevant to this Complaint, Plaintiff was a qualified individual with a

disability within the meaning of the West.Virginia Human Rights Act.

       18.     Defendant was aware of Plaintiff's disabilities, including, but not limited to, his

work-related injury.

        19.    Alternatively, Defendant regarded Plaintiff as disabled within the meaning of the

West Virginia Human Rights Act.

       20.     Defendant failed to engage in an interactive process in order to determine whether

Plaintiff could perform the essential functions of his position with a reasonable accommodation.

       21.      Defendant took adverse actions against Plaintiff on the basis of his disability and/or

perceived disability, including the adverse actions outlined in the preceding paragraphs of this


                                                   3




                                                                                            EXHIBIT A
Case 1:21-cv-00008-TSK Document 1-1 Filed 01/21/21 Page 6 of 23 PageID #: 10




Complaint, and culminating iri Plaintiff's discharge.

       22.     The actions of Defendant were intentional, malicious, and in reckless disregard for

PlaintifPs protected rights.

       23.     As a directed result of the aforementioned unlawful actions, Plaintiff has suffered

loss of pay, physical distress and pain, emotional distress and pain, suffering, inconvenience, loss

of enjoyment of life, and other non-pecuniary losses.

       24.     Plaintiff has also incurred, and will continue to incur, attorney's fees and costs in

prosecuting this action.

       WHERE&'DRE, Plaintiff, Robert Joseph Johnson, requests that he be awarded judgment

against Defendant Osmose Utilities Services, Inc. for the following:

               (a)     compensatory damages in an amount to be determined by the jury;

               (b)     punitive damages, to the extent that they are warranted by the , facts and the

                       applicable law;

               (c)     pre judgment and post judgment interest as allowed by law;

               (d)     attorneys' fees, costs and expenses incurred in connection with this action;



               (e)     such other and further relief as the Court deems just and appropriate under

                       the circumstances.

       PLAINTIFF DElVIANDS A 7CRIAL DY .DURY ®N ALL ISSgJES S® TRIADLE




                                                 m




                                                                                          EXHIBIT A
Case 1:21-cv-00008-TSK Document 1-1 Filed 01/21/21 Page 7 of 23 PageID #: 11




                                          R®BEIgT JOSEPH .TOHNS®1®T,

                                          Plaantaff,

                                          Ey CouIlnseIl:




ERICM. HA           ST W.Va. No. 11042)
HAYHURST AW P~L C
34 Commerce Driv. Surte 203
Morgantown, WV 265(
(304) 212-7099 office
(304) 212-7108 fax
eric@hayhurstlaw.com




                                                                       EXHIBIT A
Case 1:21-cv-00008-TSK Document 1-1 Filed 01/21/21 Page 8 of 23 PageID #: 12




        IN THE CIRCUIT COURT OF HARRISON COUNTY, WEST VIRGMA

ROBERT JOSEPH JOHNSON,

               Plaintiff,

V.                                                   CIVIL ACTION NO. 20-C-273-3
                                                     HONORABLE JAMES A. MATISH

OSMOSE UTILITIES SERVICES, INC.,
a Gerogia Corporation;

               Defendants.

    PLAINTIFF'S FIRST SET OF INTERROGATORIES AND REQUESTS FOR
PRODUCTION OF DOCUMENTS TO DEFENDANT OSMOSE UTILITIES SERVICES,
                                 INC.

       Pursuant to the provisions of Rules 26, 33 and 34 of the West Virginia Rules of Civil

Procedure, the Plaintiff, Robert Joseph Johnson, by and through his counsel, Eric M. Hayhurst of

Hayhurst Law PLLC, hereby requests that Defendant Osmose Utilities Services, Inc. answer, in

writing and under oath, the following Interrogatories and Requests for Production of Documents

and that service of Defendant Osmose Utilities Services, Inc.'s answers to these discovery requests

be made upon Plaintiff's counsel within thirty (30) days.

                                        INSTRUCTIONS

       1.      For the purposes of these discovery requests, Defendant Osmose Utilities Services,

Inc. shall be referred to as "you" or "your," unless otherwise indicated.

       2.      These discovery requests are continuing in nature so as to require you to file

supplemental answers promptly in the event you obtain further information subsequent to the date

of your initial responses.

       3.      Each discovery request is to be answered separately and as completely as possible.




                                                                                       EXHIBIT A
Case 1:21-cv-00008-TSK Document 1-1 Filed 01/21/21 Page 9 of 23 PageID #: 13




The fact that an investigation is continuing or that discovery is not complete shall not be used as

an excuse for failure to answer each discovery request as fully as possible. The omission of any

name, fact, or other item of information from the answer shall be deemed a representation that

such name, fact, or item was not known to you, your counsel, or other representatives at the time

of service of your responses to these discovery requests.

       4.        Each Interrogatory is to be answered in a narrative form and may not be answered

by mere reference to exhibits, attachments, or previous filings, such as "see Answer" or "see

Exhibit A."

       5.        As used in these discovery requests, the term "document" shall be understood to

apply to and shall include without limitation all written, graphic, photographic, electromagnetic or

recorded matter, however reproduced or produced, of every kind and description. The term

"document" also refers to originals (or copies where originals are unavailable) of any file,

correspondence, publication, teletype messages, telexes, notes, or visual or sound recordings of

any type of telephone conversations, meetings, conferences, compilations, studies, tabulations,

tallies, maps, diagrams, drawings, plans, pictures, movies, computer runs, computer data bases,

advertising and promotional material, proposals, reports, notebooks, minutes and records of any

type of director meetings, memoranda of all types, inter-office communications, reports, contracts,

agreements, ledgers, books of account, vouchers, bank checks, financial statements, working

papers, statistical analyses, invoices, purchase orders, notebooks, desk calendars, appointment

books, diaries, time sheet logs, abstracts, summaries, and any analyses of the above, and other

documents similar to the foregoing, however denominated, whether or not in your personal control

or possession.




                                                                                        EXHIBIT A
Case 1:21-cv-00008-TSK Document 1-1 Filed 01/21/21 Page 10 of 23 PageID #: 14




       6.      If you object to all or a portion of a discovery request you should answer as much

of the discovery request as is not, in your view, objectionable, and separately state which portion

of the discovery request you object to and the grounds for your objection.

       7.      If you believe all, or a portion of, a discovery request calls for privileged

information, you should answer as much of the discovery request which does not, in your view,

call for privileged information, and separately state which portion of the discovery request you

believe calls for privileged information and the basis of each claimed privilege.

       8.      If you assert that any requested document is privileged, please identify the

following:

               a.      The author of the document;

              b.      The current custodian of the document or, if unknown, the last known
       custodian of the document;

               C.      The date of the document;

               d.      The subject matter and title of the document;

               e.      The number of pages of the document;

             f.      The identities of the individuals who received or saw copies of the
       document; and

               g.      The specific grounds on which the privilege has been asserted.

       9.      If any document requested has been lost, destroyed, or is otherwise unavailable for

inspection, photocopying, or reproduction, identify the authors, addressees, the last custodian of

the document, and the circumstances surrounding the document's loss, destruction, or

unavailability. Further, please provide a description of the document if you are able to do so.

       10.     Unless otherwise specified, these discovery requests refer to the time, place and




                                                                                        EXHIBIT A
Case 1:21-cv-00008-TSK Document 1-1 Filed 01/21/21 Page 11 of 23 PageID #: 15




circumstances of the occurrences complained of in the pleadings filed in this case.

       11.     Where knowledge, information, or possession of a document is requested of you,

such request includes knowledge, information, or possession of your agents, representatives, and,

unless privileged, your counsel.

       12.     Where the name or identity of an individual is requested, please include the

individual's full name, residential address and telephone number, business address and telephone

number and, where applicable, the individual's job title or position.



                                     INTERROGATORIES

       INTERROGATORY NO.1:                    Identify by name,         address and title, the

individual(s) providing answers to these interrogatories.




       INTERROGATORY NO. 2:                   For Plaintiff, Robert Joseph Johnson, provide his

date of hire, date of on the job injury, date of return to work from injury and last day of work.

       ANSWER:


       INTERROGATORY NO. 3: Provide the name, address, telephone number and job title

of all persons who supervised Robert Joseph Johnson during his employment with you.

       ANSWER:


       INTERROGATORY NO. 4:                   Provide the name, address, telephone number and

job title of all persons who were employed by Osmose Utilities Services, Inc. who worked at the




                                                                                         EXHIBIT A
Case 1:21-cv-00008-TSK Document 1-1 Filed 01/21/21 Page 12 of 23 PageID #: 16




job site where Robert Joseph Johnson worked during his employment with Defendant.

       ANSWER:


       INTERROGATORY NO. 5:                  Provide the names and addresses of all shareholders

of Osmose Utilities Services, Inc., and state the number of shares owned by each shareholder.

       ANSWER:


       INTERROGATORY NO. 6:                  Provide the names and addresses of the directors

of Osmose Utilities Services, Inc.

       I~Y`.+I:~:~
       ._

       INTERROGATORY NO. 7:                  Provide the names and addresses of the officers of

Osmose Utilities Services, Inc.

       ANSWER:


       INTERROGATORY NO. 8:                  Describe in full and complete detail the nature of

Osmose Utilities Services, Inc. business and provide the address of all locations where it

operates a business.

       ANSWER:


       INTERROGATORY NO. 9:                  Provide the names of all businesses and/or

corporations related to Osmose Utilities Services, Inc. (including all parent, subsidiary or sister

organizations), and for each such business state the owners/shareliolders and their percent of

interest; the names and addresses of the directors; and the names and addresses of the




                                                                                       EXHIBIT A
Case 1:21-cv-00008-TSK Document 1-1 Filed 01/21/21 Page 13 of 23 PageID #: 17




officers.

        ANSWER:


        INTERROGATORY NO. 10:                        Describe the relationship of Osmose Utilities

Services, Inc. to any business listed in the preceding Interrogatory.

        ANSWER:


        INTERROGATORY NO. 11:                 For the time period from January l, 2017 to January

24, 2020 provide a list of all job positions at Osmose Utilities Services, Inc. where Plaintiff, Robert

Joseph Johnson was injured and disabled in Plaintiffs Complaint and all related businesses as

described in your answer to Interrogatory No. 8 above.

        ANSWER:


        INTERROGATORY N0.12:                      For each job position listed above in Interrogatory

No. 11, state the name of each person holding that position from the time period of January 1, 2017

to present.

      ANSWER:


        INTERROGATORY NO. 13: For each person listed above in Interrogatory No. 12,

provide his or her date of hire, position hired into, rates of pay during his or her entire employment,

and date of termination, if applicable, or date of last employment with Defendants.

       ANSWER:


       INTERROGATORY NO. 14:                      For each job position listed above your answer to




                                                                                           EXHIBIT A
Case 1:21-cv-00008-TSK Document 1-1 Filed 01/21/21 Page 14 of 23 PageID #: 18




in Interrogatory No. 11, describe all qualifications required, including but not limited to

educational, physical and experience requirements.

       ANSWER:


       INTERROGATORY NO. 15:                 For each job position listed above in your answer to

Interrogatory No. 11, describe its essential functions.

       ANSWER:



       INTERROGATORY NO. 16:                   For each job position listed above in your answer

to Interrogatory No. 11, state whether Robert Joseph Johnson could or could not perform any of

the essential functions during his employment. If not, identify which essential functions he could

not perform and why he could not perform them.

       ANSWER:


       INTERROGATORY N0.17:                  State why Robert Joseph Johnson's employment with

Defendants was terminated.

       ANSWER:


       INTERROGATORY N0.18:                  Describe what caused Robert Joseph Johnson's on-

the job injuries.

       ANSWER:


       INTERROGATORY N0.19:                  Describe your policies and procedures relating to on-

the job injuries, return to work after an injury and accommodations for the disabled.




                                                                                        EXHIBIT A
Case 1:21-cv-00008-TSK Document 1-1 Filed 01/21/21 Page 15 of 23 PageID #: 19




       ANSWER:


        INTERROGATORY NO. 20:                         Describe all accommodations offered to or

provided to Robert Joseph Johnson for his injury or disability.

       ANSWER:


        INTERROGATORY NO. 21: If Robert Joseph Johnson requested accommodations that

you considered unreasonable, please describe which accommodations those were and why

Defendant considers that accommodation unreasonable.

       ANSWER:


       INTERROGATORY NO. 22: If Robert Joseph Johnson refused an accommodation for

his injuries or disabilities that was offered by Osmose Utilities Services, Inc., please describe the

offer and why it was refused.

       ANSWER:


       INTERROGATORY NO. 23:                  Describe all positions held by Robert Joseph Johnson

during his employment with Osmose Utilities Services, Inc., and the rate of pay for each job.

       G~~~~


       INTERROGATORY NO. 24:                  Describe Robert Joseph Johnson's job performance

during his employment with Defendant Osmose Utilities Services, Inc.

       ANSWER:




                                                                                         EXHIBIT A
Case 1:21-cv-00008-TSK Document 1-1 Filed 01/21/21 Page 16 of 23 PageID #: 20




       INTERROGATORY NO. 25:                  Describe all disciplinary action of any kind assessed

against Robert Joseph Johnson during his employment. For all such actions provide:

       a.      The date of all actions assessed against Mr. Johnson.

       b.      The nature of such actions; and


       C.      The reason for such action.

       ANSWER:



       INTERROGATORY NO. 26:                  Identify by date allmeetings, conferences, discussions

or conversations where Robert Joseph Johnson's employment and/or transfer to other positions

and/or his termination were discussed. For all such meetings, conferences, discussions or

conversations provide:

       a.      The date;


       b.      The location;


       C.      Persons who took part or were in attendance; and


       d.      Substance ofineeting, conference discussion or conversation.


       ANSWER:


       INTERROGATORY NO. 27:                  Identify   by   date     all   meetings, conferences,

discussions or conversations where Robert Joseph Johnson's injury, health condition, ability to work




                                                                                         EXHIBIT A
Case 1:21-cv-00008-TSK Document 1-1 Filed 01/21/21 Page 17 of 23 PageID #: 21




or rehabilitation was discussed. For all such meetings, conferences, discussions or conversations,

provide:

       a.      The date;


       b.      The location;


       C.      Persons in attendance; and


       d.      Substance ofineeting, conference orconversation:


       ANSWER:



       INTERROGATORY NO. 28: From January 1, 2012 to the present, identify all persons

other than the Plaintiff for whom Defendant have provided accommodations due to a disability or

handicap. For each such person provide:

       a.      His or her name;


       b.      Date of hire;


       C.      Disability orhandicap;


       d.      Accommodation provided for the disability or handicap; and


       e.      Date such accommodations were provided.


       ANSWER:




                                                                                      EXHIBIT A
Case 1:21-cv-00008-TSK Document 1-1 Filed 01/21/21 Page 18 of 23 PageID #: 22




        INTERROGATORY NO. 29:                 If Defendant denies that Plaintiff is disabled, state in

detail the factual basis for such denial.

        ANSWER:


        INTERROGATORY NO. 30:                 At the time of Robert Joseph Johnson's termination,

provide:

        a.      His rate ofpay;


        b.      Total gross income paid to him during employment;
                                                                                               ;




        C.     All benefits andtheir monetary value that Mr. Johnson would have been entitled to or

               would have received had he not been terminated.




       ANSWER:


       INTERROGATORY NO. 31:                  Provide the names, job titles, addresses and phone

numbers of all persons with knowledge of all facts relating to the Plaintiffs' claims or Defendants'

defenses.

       ANSWER:


       INTERROGATORY NO. 32: Identify each person whom you expect to call as

an expert witness at the trial in this matter and for each such person identified, state the subject

matter in which the expert is expected to testify, the substance of the facts and opinions to which

each expert is expected to testify, and a summary of the grounds for each opinion.




                                                                                          EXHIBIT A
Case 1:21-cv-00008-TSK Document 1-1 Filed 01/21/21 Page 19 of 23 PageID #: 23




        ANSWER:


        INTERROGATORY NO. 33:                  Provide the style and jurisdiction of all other suits

and claims against any of the Defendant alleging disability, handicap, or workers' compensation

discrimination for the preceding 5 years.

        C:lWYli'f~


        INTERROGATORY NO. 34:                  Provide the name of the insurance company

providing a defense for any of the Defendants and the limits of liability covering any of the claims

asserted by the Plaintiff.

        ANSWER:



                     REOUESTS FOR PRODUCTION OF DOCUMENTS

       REQUEST NO. 1: All records and information maintained by Defendant Osmose

Utilities Services, Inc., concerning Robert Joseph Johnson, including his personnel file,

performance evaluations, performance awards or other awards, disciplinary records,

commendations or criticism from supervisors or co-workers, letters of recommendation;

memoranda concerning Mr. Johnson's work performance, letter or notices of ternunation, doctors'

reports or letters, records relating to Mr. Johnson's injury or disability or physical limitations, and

all records relating to Mr. Johnson's workers' compensation claims.

       RESPONSE:


       REQUEST NO. 2: All memoranda, letters, or writings of any nature by or to any or all




                                                                                           EXHIBIT A
Case 1:21-cv-00008-TSK Document 1-1 Filed 01/21/21 Page 20 of 23 PageID #: 24




of the Defendants, or between agents of the Defendants, relating to Plaintiff's work performance.

       RESPONSE:


       REQUEST NO. 3:           All memoranda, letters or writings of any nature by or to any or all

of the Defendants, or between agents of the Defendants, relating to termination of either of the

Plaintiff's employment with Defendants.

       RESPONSE:


       REQUEST NO. 4:          All memoranda, letters, or writings of any nature by or to any or all

of the Defendants, or between agents of the Defendants, relating to termination of the Plaintiff, or

his working condition, disability, perceived disability or work accommodations.

       RESPONSE:


       REQUEST NO. 5: All job descriptions printed or published by you in existence at any

time during the period from January 1, 2012 to January 24, 2020 for all positions listed in

response to Interrogatory No. 11 of PlaintifP's First Set of Interrogatories.

       RESPONSE:


       REQUEST NO. 6: If no such job descriptions exist as requested above, then provide the

applications for all persons holding the positions described in Interrogatory No. 11 from January

l, 2012 to January 24, 2018.

       RESPONSE:


       REQUEST NO. 7: All memoranda, letter or writings of any nature by of to any or all




                                                                                        EXHIBIT A
Case 1:21-cv-00008-TSK Document 1-1 Filed 01/21/21 Page 21 of 23 PageID #: 25




of the Defendants; or between agents of Defendants, relating to the Plaintiff's return to work after

his on-the job injury, the position he held or offered upon return to work, any rehabilitation

required for his injuries, and/or jobs offered by Defendants.

          RESPONSE:


          REQUEST NO. 8: All memoranda, letters or writings of any nature provided by

Defendants or on behalf of the Defendants to any of Plaintiffl s doctors or other health care

providers, or vocational rehabilitation workers.

          RESPONSE:


          REQUEST NO. 9: All memoranda, letters or writings of any nature provided by

Defendants or on behalf of the Defendants to the workers' compensation insurance carrier,

Office of Judges, or any entity whatsoever related to the Plaintiff's workers' compensation

claims.

       RESPONSE:


          REQUEST NO. 10: All memoranda, letters or writings of any nature relating to

Defendants' claim that Robert Joseph Johnson was offered a comparable position which he

refused.

       RESPONSE:


       REQUEST NO. 11: All memoranda, letters or writings of any nature relating to Robert

Joseph Johnson's accident that occurred while he was employed by you.




                                                                                        EXHIBIT A
Case 1:21-cv-00008-TSK Document 1-1 Filed 01/21/21 Page 22 of 23 PageID #: 26




       RESPONSE:


       REQUEST NO. 12: Defendants' employee handbook or guidelines in existence from

January l, 2012 to present, including but not limited to memos, letters or anything having to do

with return to work from on the job ifljuries.

       M.~Z~1~I-X

       REQUEST NO. 13: All records setting forth the Plaintiff's total gross earnings during

employment.

       RESPONSE:


        REQUEST NO. 14: All records or information relating to your benefit packages for

employees in the Plaintiff's position at the time of his termination, including, but not limited to,

medical, hospitalization and life insurance, retirement and/or pension plan and vacations.

        RESPONSE:



       REQUEST NO. 15: All records and information relating to job descriptions,

qualifications, education, training and experience required for all positions listed in response to

Interrogatory No. 11 of PlaintifPs First Set of Interrogatories.

       RESPONSE:




                                                                                        EXHIBIT A
Case 1:21-cv-00008-TSK Document 1-1 Filed 01/21/21 Page 23 of 23 PageID #: 27




                                         ROBERT JOSPEH JOHNSON,

                                         Plaintiff,




ERIC24. HAYHURS (W. a. No. 11042)
HAYHURST LAW LL
34 Commerce Dr' e, Sjafte 203
Morgantown, WV 2(y5(
(304) 212-7099 office
(304) 212-7108 fax
eric@hayhurstlaw.com




                                                                    EXHIBIT A
